Citation Nr: 9912151	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to the veteran's service-connected left 
knee reconstruction.

2.  Entitlement to service connection for a nervous disorder 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lower lip 
infection due to a mosquito bite.

4.  Entitlement to service connection for a hearing loss 
disability of the left ear.

5.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter arises from a December 1996 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a right knee disorder, a nervous disorder to include 
PTSD, a lower lip infection due to a mosquito bite, a skin 
disorder, and a left ear hearing loss disability. 

The veteran was scheduled to appear at a hearing before a 
hearing officer at the RO in October 1997.  The veteran 
canceled this hearing.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
reconstruction of the left knee.

2.  A right knee disability has been etiologically related to 
his service-connected reconstruction of the left knee.

3.  Competent evidence of a current diagnosis of a nervous 
disorder to include PTSD is not of record.

4.  Competent evidence of a current diagnosis of lower lip 
infection is not of record.



5.  Competent evidence showing a nexus between the veteran's 
skin disorder and his active service, to include exposure to 
Agent Orange, is not of record.

6.  Competent evidence showing a nexus between the veteran's 
left ear hearing loss disability diagnosis and his active 
service is not of record.


CONCLUSIONS OF LAW

1.  A right knee disability is proximately due to the 
veteran's service-connected left knee disorder.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The veteran's claim of entitlement to service connection 
for a nervous disorder to include PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a lower lip infection due to a mosquito bite is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include as due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for a left ear hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible 

claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
In the alternative, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the 

claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the duty was satisfied by issuing a statement of the 
case.

The veteran is seeking service connection for a right knee 
disorder, a nervous disorder to include PTSD, a lower lip 
infection, a skin disorder, and a left ear hearing loss 
disability.  It is necessary to determine if he has submitted 
a well-grounded claim with respect to each issue.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998). 

The veteran's DD214 reveals that he served in Vietnam.  
Service medical records show complaints of pain, stiffness, 
and weakness in both knees with a diagnosis of medial 
meniscus lesion of the left knee.  Service medical records do 
not reveal that the veteran complained, was treated for, or 
was diagnosed with a nervous disorder, a lower lip infection 
due to a mosquito bite, left ear hearing loss disability, or 
a skin disorder during active service.  The clinical 
evaluation at the veteran's September 1967 separation 
examination was normal; there were no findings of any 
disabilities.

				A.  Right knee

A review of the record indicates that the veteran's claim for 
a right knee disorder as secondary to his service-connected 
left knee disability is plausible and that all relevant facts 
have been properly developed.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for residuals of reconstruction of the 
left knee. 

A November 1995 medical record shows that the veteran 
reported a history of sustained trauma to both knees during 
service, and now complained of pain in both knees.  The 
assessment was pain in both knees.  A December 1995 medical 
record indicates that the veteran was seen complaining of 
pain and instability in the right knee.  The assessment was 
rule out meniscus tear.  A December 1995 MRI of the right 
knee revealed mild joint effusion with intact anterior and 
posterior cruciate ligaments as well as well preserved 
articular cartilage.  

VA examinations from September through November 1996 contain 
no reports of complaints or diagnoses pertaining to the 
veteran's right knee.

In a November 1997 letter, R.A. Swihart, M.D., stated that he 
evaluated the veteran for pain, weakness, and discomfort in 
his left knee, right knee, and back.  The veteran reported on 
and off pain in the right knee.  On evaluation, there was 
patellofemoral crepitus in the right knee.  Dr. Swihart 
opined that the presence of pain, discomfort, and instability 
in the left knee results in the veteran's altered gait 

which causes pain and weakness in the right knee.  According 
to Dr. Swihart, the veteran's problems with his knees "are 
obviously related to his original injury he suffered with 
impairment in his left knee."   

The Board has reviewed the probative evidence of record.  The 
claim for service connection for a right knee disorder is 
well grounded.  The veteran is service connected for 
residuals of reconstruction of the left knee.  The Board 
notes that the veteran did complain of bilateral knee pain 
and stiffness in service and again in 1995, prior to his left 
knee surgery.  The Board has been presented with an opinion 
that the veteran's current right knee disorder is "obviously 
related" to his original injury involving the left knee.  
Given the definitive November 1997 private physician's 
statement with regard to the relationship between the 
veteran's service-connected left knee disability and his 
right knee disorder, the Board finds the November 1997 
finding to be probative on this issue.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
evidence supports a grant of service connection for a right 
knee disorder as secondary to the veteran's left knee 
disability.

				B.  Nervous disorder, to include PTSD

In May 1996, the veteran reported that during his tour in 
Vietnam, a point guard he knew and others were in a mine 
field when a mine exploded, and thirteen people were killed.  
The veteran contended that this was the stressor that led to 
his PTSD.

At a September 1996 VA examination, the veteran reported that 
during service he served as a cook and as a motor vehicle 
mechanic.  He reported that he had no hospitalizations or 
psychiatric treatment.  On evaluation, the veteran was 
adequately dressed and groomed.  He was alert and oriented.  
His mood was euthymic and his affect constricted.  Attention, 
concentration and memory were good.  He was not hallucinating 
and was not suicidal.  The diagnosis was no psychiatric 
disorder.  

There is no competent evidence of a nervous disorder to 
include PTSD at the current time or since the veteran's 
discharge from service.  In the absence of current 

disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
PTSD is not well grounded.  Accordingly, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991).

				C.  Lower lip infection

Following service discharge, a May 1995 medical report shows 
that the veteran reported that he had a bite during service 
with swelling of the lower lip.  On evaluation, no lip lesion 
was observed.  The assessments were pruritus alba, seboherric 
dermatitis, and rule out contact urticaria.  In a November 
1995 dermatology consultation, it was noted that the veteran 
reported recurrent episodes of lip infection since mosquito 
bite in Vietnam.  The examiner noted that the veteran denied 
allergies and reported he could not pinpoint any allergy in 
food.  The examiner attributed the disorder to products found 
in certain foods.

During a September 1996 VA examination for compensation 
purposes, the examiner noted that the veteran developed 
swelling of his left lower lip with suppuration and numbness 
the veteran associates with an insect bite.  The veteran also 
claimed that the disorder recurred after healing and was then 
attributed to a possible allergic reaction to food.  
Evaluation of the head and face was normal.

At an October 1996 VA dermatology examination, the veteran 
gave a history of a lower lip bite during service in Vietnam.  
He reported swelling of the lower lip, occasionally swelling 
of both lips, and periodic recurrence of a lesion.  On 
evaluation, there was no swelling of the lip.  The diagnoses 
included history suggests contact urticaria.

The veteran is competent to report on that which he has 
personal knowledge, that is that he received a mosquito bite 
on his lower lip during service.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, his statement that his current 
reported lip disorder is related to the mosquito bite in 
service cannot serve to well ground the 

claim because he is not competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. App. 
at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, 
there is no medical opinion of record indicating a nexus 
between the veteran's lower lip disorder and his active 
service.  In view of the absence of that fact, his allegation 
that there is some relationship to inservice duties is 
unsupported.  Therefore, the Board concludes that the 
veteran's claim for service connection for a lower lip 
disorder is not well grounded.  Accordingly, the claim for 
service connection for a lower lip infection due to a 
mosquito bite in service is denied.  38 U.S.C.A. § 5107 (West 
1991).

				D.  Skin disorder

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

Subsequent to service discharge, a May 1995 medical report 
shows that the veteran was seen complaining of occasional 
pruritic lesions on his arms and forearms.  The assessments 
were pruritus alba, seborrheic dermatitis, and rule out 
contact urticaria.  

At an October 1996 VA dermatology examination, the veteran 
gave a history of recurring scalp lesions for 30 years as 
well as a history of a skin rash on his arms 

and forearms.  On evaluation, scaly erythematous patches were 
noted on the scalp, forearms, and arms, and there was a 
hyperpigmented pedunulucated lesion on the neck.  The 
diagnoses included seboherreic dermatitis, nummular 
dermatitis, and seborrheic keratosis on the neck.  These 
diagnoses were not related either directly to active service 
or to the exposure of Agent Orange. 

The United States Court of Appeals for Veterans Claims 
(Court) determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Although the veteran has stated 
that his skin disorder is due to service, his statements 
cannot serve to well ground the claim because he is not 
competent to make such an allegation, as this competent 
medical evidence which indicates that the claim is plausible 
or possible.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides.  However, the veteran's 
skin disorder has not been medically associated with exposure 
to Agent Orange.  Additionally, there is no competent 
evidence of record linking the veteran's skin disorder to 
service or any incident therein, to include exposure to Agent 
Orange.  Therefore, the Board concludes that the veteran's 
claim for service connection for a skin disorder, to include 
as due to exposure to Agent Orange, is not well grounded.  
Accordingly, the claim for service connection for a skin 
disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

				E.  Left ear hearing loss disability

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous 

system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  The Court has held that the provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

At an October 1965 pre-induction examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows (as 
converted to current ISO criteria):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
15
N/A
10
LEFT
150
20
20
N/A
10
 
A hearing loss disability was not diagnosed.  An audiometric 
test was not recorded on his September 1967 separation 
examination report.

At a November 1996 VA audiological examination, the veteran 
complained of bilateral hearing loss for many years and 
constant left ear tinnitus.  The veteran reported one-year 
exposure to military noise while in Vietnam.  An audiogram 

revealed that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
40
LEFT
40
35
35
55
55
 
The Maryland CNC speech recognition results were 90 percent 
in the right ear and 88 percent in the left ear.  The 
audiologist stated that the left ear showed mild to moderate 
sensorineural hearing loss with decrease word recognition.

The veteran advances that the claimed hearing loss disability 
was the result of one year of military noise exposure while 
in Vietnam.  The veteran has not alleged that he served in 
combat and the evidence of record does not indicate that he 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

Although the veteran has stated that his left ear hearing 
loss disability is due to service, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires a medical opinion.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995).  There is no medical opinion of record indicating a 
nexus between the veteran's current left ear hearing loss 
disability and his active service.  In view of the absence of 
that fact, his allegation that there is some relationship to 
inservice duties is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a left ear hearing loss disability is not well grounded.  
Accordingly, the claim for service connection for a left ear 
hearing loss disability is denied.  38 U.S.C.A. § 5107 (West 
1991).

The Board acknowledges that it decided some of the issues of 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, 

whether he or she will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that the 
veteran has not been prejudiced by the decisions herein.  The 
veteran's claims were denied by the RO.  The Board considered 
the same law and regulations.  The Board merely concludes 
that with respect to some of the issues, the veteran did not 
meet the initial threshold evidentiary requirements for well 
grounded claims.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Service connection for a right knee disorder as secondary to 
the veteran's service-connected left knee reconstruction 
residuals is granted.  Service connection for a nervous 
disorder to include PTSD is denied.  Service connection for a 
lower lip infection due to a mosquito bite is denied.  
Service connection for a skin disorder is denied.  Service 
connection for a left ear hearing loss disability is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

